internal_revenue_service number release date index number ------------------------------- ---------------------------------------------- ------------------------ ----------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-146667-03 date july ------------------- ------------------- -------------------------- -------------------------- ---------------- -------------------- --------------------- ------------------ ------------------ ------------------------------------------------------------------------ re ----------------------------------- legend decedent son child a child b_trust ------------------------------------------------------------------------------- date date date date state dear ----------------- generation-skipping_transfer gst tax consequences of a proposed partition of trust decedent was survived by son and his two children child a and child b subsequently son died on date under decedent’s last will and testament dated date and finally amended by codicil on date decedent bequeathed an share of the residue to a testamentary_trust trust for the benefit of son and son’s descendants under the terms of trust an independent_trustee has the discretion to distribute income and principal to son and son’s descendants decedent died testate a domiciliary of state on date prior to september this responds to a letter dated date requesting a ruling regarding the plr-146667-03 article tenth iii b of the will provides whenever any payment of principal is made to or for_the_use_of any one or more descendants of my said son a proportionately equivalent amount of principal shall likewise be paid to or applied to the use of other then living descendants of said son to the extent necessary to maintain a substantial degree of equality per stirpes in the distribution of principal among his descendants similarly article tenth iii b provides that if income is paid to a descendant of son the trustee should in general maintain substantial equality per stirpes with respect to the other descendants it is represented that under these provisions if the independent_trustee makes a distribution to a beneficiary who is a member of one family line the trustee must also make a distribution to the other family line the trust is to terminate 21-years after the death of the last to die of decedent’s descendants surviving upon decedent’s death upon termination the trust assets are to be distributed in equal shares per stripes to the then living beneficiaries of the trust the independent_trustee proposes to petition the appropriate local court requesting that trust be divided into two equal trusts in general the dispositive terms of the new trusts will be identical to the dispositive terms of trust except that child a and child a’s descendants will be the beneficiaries of one trust trust a and child b and child b’s descendants will be the beneficiaries of the other trust trust b consequently the new trusts will not contain provisions similar to article tenth iii b and b requiring the equalization per stirpes of principal and income distributions further trust a and trust b will terminate at the same time as provided in trust that is years after the death of the last to die decedent’s descendants living on date if a new trust terminates prior to that date because all beneficiaries have died and the other new trust is still in existence at that time then the trust corpus of the terminating trust will be distributed to that other new trust finally trust will be severed on a pro_rata basis such that trust a and trust b will receive an equal portion of each asset held in trust trust will continue to be exempt from the tax imposed by sec_2601 you have requested a ruling that the new trusts resulting from the partition of sec_2601 imposes a tax on every generation-skipping_transfer under ' a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under ' b a of the act and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust sec_26_2601-1 provides rules for determining when a modification plr-146667-03 if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under ' b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under ' or sec_2042 if the settlor had died on date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax authorizes the trustee to distribute income and principal at the trustee s discretion for the benefit of a and b and their respective issue on the death of the last to die of a and b the corpus is to be distributed to the issue of a and b per stirpes pursuant to a court order the trust is divided equally into two trusts one for the benefit of a and a s issue and one for the benefit of b and b s issue the example concludes that under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter additions have been made to the trust after that date we conclude that the division of trust into trust a and trust b as described above will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation then the person or persons that held the beneficiary interest prior to the severance further the severance in the present case trust was created before date and no plr-146667-03 will not extend the time for vesting of any beneficial_interest beyond the period provided in trust conclude that a court approved partition of trust into trust a and trust b will not adversely affect trusts’ status as exempt from the gst tax and trust a and trust b created as a result of the severance will remain exempt from the gst tax accordingly based on the facts submitted and the representations made we except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours by_________________________ george l masnik branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
